               Case 2:20-cr-00104-JLR Document 33 Filed 12/07/20 Page 1 of 1




 1                                                  THE HONORABLE JAMES L. ROBART
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  )   No. CR20-104-JLR
 8                                              )
                     Plaintiff,                 )
 9                                              )   ORDER GRANTING EX PARTE
                v.                              )   MOTION TO WITHDRAW AND TO
10                                              )   APPOINT SUBSTITUTE CJA
     CODY R. SHIPLEY,                           )   COUNSEL
11                                              )
                     Defendant.                 )
12                                              )
13          THE COURT has considered the Ex Parte Motion to Withdraw as Counsel and

14   for Appointment of New Counsel, the accompanying Ex Parte Declaration, and the

15   records and files in this case.

16          IT IS NOW ORDERED that Assistant Federal Public Defender Corey Endo is

17   permitted to withdraw as defense counsel in this matter, and that new counsel shall be

18   appointed to represent Cody Shipley from the CJA panel.

19          DATED this 7th day of December 2020.

20
21                                              A
                                              ________________________________
                                              JAMES L. ROBART
22                                            UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
     s/ Corey Endo
25   Assistant Federal Public Defender
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW AND TO APPOINT                           1601 Fifth Avenue, Suite 700
       CJA COUNSEL                                                  Seattle, Washington 98101
       (Cody Shipley, CR20-104-JLR) - 1                                        (206) 553-1100
